Citation Nr: 1636839	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating for diabetes mellitus, type II, with erectile dysfunction, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for acne, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from January 1963 to July 1977 and from February 1982 to October 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Although the Veteran requested a hearing before the Board when he filed his substantive appeal, he withdrew his request in March 2016.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

By a February 2016 rating decision, the RO amended the evaluation of diabetes mellitus to include service connection for erectile dysfunction.  Therefore, the Board has characterized the issue on the title page to comport with the rating decision.

In January 2016 prior to certification of this case to the Board, the RO added reports of VA examinations to the Veteran's claims file.  When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  The Board's review of the case, however, shows that it is unnecessary to remand the case because the evidence is not relevant to the issues on appeal.

The Board notes that in February 2010 the Veteran requested, through his representative, an effective date back to 1983 for the increased rating for acne granted in the August 2009 rating decision.  The Veteran should be advised that, if he wishes to challenge his rating for acne in an earlier rating decision, he may do so on the basis of there being clear and unmistakable error in the applicable final decision.  He must specifically allege the decision he is challenging and the error.  Such matters must be filed at the local RO.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus required the use of an oral hypoglycemic medication and a restricted diet beginning April 20, 2007.

2.  At no point during the period on appeal did the Veteran's diabetes mellitus require regulation of activities.

3.  The Veteran's acne did not affect 40 percent or more of the face and neck and did manifest predominantly by scarring.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 20 percent for diabetes mellitus beginning April 20, 2007 have been met.  38 U.S.C.A. § 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1-4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for entitlement to a disability rating in excess of 10 percent for acne have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7828 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters dated in February 2008 and December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the December 2009 letter explaining how the degree of disability and effective date of the disability are determined was not provided prior to the initial unfavorable decision of the claims by the RO, the claims were subsequently readjudicated, which effectively cured any timing error.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, and the statements of the Veteran and his representative.

The Veteran was provided VA examinations in March 2008 with a January 2009 addendum opinion, March 2013, and January 2016 to evaluate his diabetes and acne.  The Board finds the examination reports to be adequate for rating purposes, as the examiners interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted clinical evaluations, and described the current severity of the Veteran's disabilities in sufficient detail so that the Board's evaluation is an informed determination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Increased Ratings

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, the Board notes that a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Diabetes Mellitus

The Veteran seeks a higher rating for his service-connected diabetes.  His diabetes is currently rated as 20 percent disabling under Diagnostic Code 7913 effective July 27, 2007, the date the RO found the Veteran was first prescribed oral hypoglycemic medication.

By a February 2016 rating decision, the Veteran was granted service connection for nephropathy of the upper and lower extremities as separate compensable disabilities.  The Veteran has not appealed that rating; therefore, it is not considered in the analysis below. 

Pursuant to Diagnostic Code 7913, a 10 percent rating is assigned when diabetes mellitus is manageable by restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Thus, the criteria for a rating in excess of 20 percent for diabetes mellitus necessitate a requirement of "regulation of activities."  With respect to a 40 percent rating, the United States Court of Appeals for Veterans Claims (Court) has held that all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).

Additionally, "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364.  

Compensable complications of diabetes are to be separately evaluated, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

Turning to the case at hand, VA treatment records show the Veteran was first prescribed an oral hypoglycemic agent on April 20, 2007 and insulin in August 2009 to manage his diabetes, in addition to a restricted diet.  Thereafter, he continuously used insulin to regulate his diabetes until about 2015.  A November 2015 long term care discharge note for rehabilitation following a hip fracture shows the Veteran's diabetes was controlled by diet alone.  In addition, the records show the Veteran was taught the importance of exercise and was encouraged to exercise.  

At a March 2008 examination performed by a VA contractor without the claims file, the Veteran reported he had been on oral hypoglycemic medications for the past year.  He denied a history of ketoacidosis or frequent hyperglycemic reactions, and hospitalization for any complications related to his diabetes.  He also denied any restriction on activities due to his diabetes.  In a January 2009 addendum opinion after the claims file and medical records were reviewed, the examiner did not change his prior report.

At a March 2013 VA examination, it was found that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the last 12 months.  The Veteran had no progressive unintentional weight loss attributable to his diabetes.  

At a January 2016 VA examination, the Veteran reported that, after he broke his ankle in November 2014 and had a hip injury in September 2015, he was hospitalized for nine weeks.  He lost 70 pounds because the food was bad, and due to the weight loss, he had stopped using insulin.  It was again found that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the last 12 months.  The Veteran had no progressive unintentional weight loss attributable to his diabetes.  

After a careful review of the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that the Veteran did not meet the criteria for the next higher 40 percent rating for diabetes at any point during the appeal period.  

The Board begins by noting that the Veteran did not start using insulin to regulate his diabetes until August 2009; therefore, he did not meet even the first criterion for a 40 percent rating prior to August 2009.  

Even when the Veteran did require insulin to manage his diabetes, regulation of activities, a requirement under all of the higher rating criteria for diabetes under Diagnostic Code 7913, is not shown by the medical evidence of record.  None of the Veteran's VA examiners or treating providers found that the Veteran's diabetes required such regulation, and medical evidence of such restriction is required for a higher disability rating under Diagnostic Code 7913.  See Camacho, 21 Vet. App. at 366.

Without sufficient evidence that the Veteran's diabetes mellitus requires regulation of activities, as defined in the rating criteria, a 40 percent (or higher) rating is not assignable, even though the two other requirements were met for most of the appeal period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; Camacho, 21 Vet. App. at 366.  The Board notes the Veteran did not require either oral hypoglycemic medications or insulin to treat his diabetes beginning in about November 2015; therefore, he does not meet the criteria for even a 10 percent rating beginning from that period.  Consequently, a rating in excess of 20 percent for diabetes mellitus is not warranted during any point in this appeal.  

The Board has considered whether separate ratings are warranted for complications of diabetes.  The Veteran is separately service-connected for renal dysfunction with hypertension at 0 percent prior to May 31, 2012 and 20 percent from that date.  As noted above, noncompensable erectile dysfunction has been combined with the rating for diabetes.  The evidence does not show there are other complications from diabetes that have not been take into account herein or in separate rating decisions.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

Generally, the effective date of a rating and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2015).  An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  

In this case, the Veteran's claim for increase was received in November 2007.  The RO found the Veteran was first prescribed oral hypoglycemic medication on July 27, 2007, and made the grant of the increased 20 rating effective as of that date.  However, the Board's review of the record shows the Veteran was first prescribed oral hypoglycemic medication on April 20, 2007.  As such, the Veteran met the criteria for a 20 percent rating prior to the current effective date of July 27, 2007.  Therefore, the Veteran's appeal is granted to the extent that an earlier effective date of April 20, 2007 is warranted for the 20 percent disability rating.  

Acne

The Veteran also seeks a higher rating for his service-connected acne, which is currently rated as 10 percent disabling under Diagnostic Code 7828.

Under Diagnostic Code 7828, a 0 percent rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck.  A maximum 30 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Alternatively, acne may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2015).  

In March 2008, an examination was performed by a VA contractor without the claims file.  On examination, the Veteran had numerous black comedones, with a moderate degree of acne scarring, mainly on his back.  In a January 2009 addendum opinion after the claims file was reviewed, the examiner estimated that, because it was mainly the Veteran's back that was involved, less than 10 percent of the entire body surface was affected by acne and previous acne scarring.  

At a March 2013 VA examination, the examiner found deep acne affecting less than 40 percent of the face and neck.  A few tiny scars to the face were noted.  The examiner did not note acne or scarring on the back.  The report from a March 2013 VA examination of the back shows there were no scars on the back.  

At a January 2016 VA examination, the examiner found on close examination of the face prominent pores, blackheads, and whiteheads (comedones).  All were superficial and there was no scarring or disfigurement of the head, face, or neck due to acne.  The examiner noted that tiny scars were found on the prior examination.  The examiner also did not find any scars on the Veteran's trunk or extremities.  

After a careful and considered review of the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that the currently assigned 10 percent rating appropriately approximates the degree of impairment due to the Veteran's service-connected acne.  The Board finds that the evidence of record does not show deep acne affecting 40 percent or more of the face and neck to warrant the next higher 30 percent rating, the maximum schedular rating.

The Board acknowledges that the March 2008 VA examiner did not specifically address the amount of the face and neck that was affected, as required by the 30 percent criteria of Diagnostic Code 7828.  Rather, he opined generally that less than 10 percent of the entire body surface was involved.  However, the examiner did note that mainly the Veteran's back was involved.  As such, the Board is permitted to draw a reasonable inference that less than 40 percent of the face and neck was involved.  Moreover, the March 2013 VA examiner specifically found that the Veteran had deep acne affecting less than 40 percent of his face and neck.  At the time of the January 2016 VA examination, the Veteran's acne was found to be only superficial, which does not warrant a compensable rating.

The Board has considered whether the Veteran may be entitled to a higher rating for scarring due to acne.  As noted above, acne is to be rated on the predominant disability, i.e., the presence of acne or scarring from it.  Although the March 2008 VA examiner vaguely found a moderate degree of acne scarring mainly on the back and the March 2013 VA examiner found a few tiny scars to the face, the January 2016 VA examiner, who was examining closely, did not find evidence of any scarring on the face or back.  Accordingly, the Board finds that the Veteran's acne is predominately manifested by acne, rather than scarring.  

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and that the Veteran's acne does not meet any applicable rating criteria for a higher rating at any time during the period on appeal.  Therefore, an increased rating must be denied.  

Other Considerations

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increased ratings, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 4.3 (2015).

The Board finds further that there is no basis for staged rating of the Veteran's diabetes and acne, as the Veteran's disabilities remanded relatively stable in terms of the applicable rating criteria, or even improved, throughout the period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a)-(b) (2015).  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In this case, the schedular evaluation is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected diabetes and acne are congruent with the disability picture represented by the disability rating assigned herein.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id. at 1365-56.  In the instant case, the Veteran has been in receipt of a total disability rating based on individual unemployability during the entire period on appeal; therefore, there is no gap to fill.  


ORDER

Entitlement to a disability evaluation of 20 percent for service-connected diabetes mellitus beginning April 20, 2007 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus is denied.

Entitlement to a disability rating in excess of 10 percent for acne is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


